Citation Nr: 0304776	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  02-20 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for left maxillary squamous 
cell carcinoma.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. M. Davis


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2000 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
residuals of left maxillary squamous cell carcinoma with 
erosion to base of skull. 


FINDINGS OF FACT

1.  The veteran has a current disability of left maxillary 
squamous cell carcinoma.

2.  The veteran was exposed to an herbicide agent while 
serving in Vietnam.

3.  Competent evidence of a nexus between left maxillary 
squamous cell carcinoma and service is of record.


CONCLUSION OF LAW

Left maxillary squamous cell carcinoma was incurred in 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.313 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Board notes that it is granting the veteran's claim for 
service connection and need not address the requirements of 
the VCAA.




II.  Factual Background

The veteran's Form DD-214 indicated that he was awarded the 
Vietnam Service Medal, the National Defense Service Medal, 
and the Republic of Vietnam Campaign Medal, and that he 
served on the U.S.S. Canberra.  The Form also showed that the 
veteran served in foreign and/or sea service for 2 years, 8 
months, and 9 days.  

A service record dated April 1967 indicated that the veteran 
was authorized to wear the Vietnam Service Medal/Ribbon for 
service in the Vietnam area of operations, and was authorized 
to wear the Republic of Vietnam Campaign Medal/Ribbon for 
service in the Vietnam area of operations from November to 
April 1967.  

A January 1998 VA treatment report indicated that the veteran 
had a history of head and neck cancer and was status post 
radical surgery.  

The January 1998 VA treatment report described postsurgical 
changes in the left maxilla extending into the orbit.  The 
examiner stated that the veteran was status post left 
maxillectomy and orbital exenteration with myocutaneous flap, 
and in addition that the maxillary sinus and maxillary ridge 
had been removed on the left.  The examiner stated that 
within Meckel's cave on the left there was enhancing soft 
tissue extending into the infratemporal fossa, which the 
examiner noted may have been postoperative change but also 
noted that tumor recurrence could have this appearance.  The 
examiner also noted that the left frontal sinus was 
opacified,  and there was a rind of dural enhancement along 
the anterior frontal region, which the examiner noted may 
have been secondary to postoperative change but that tumor 
extension and/or infection could also have that appearance.

A March 1998 VA treatment report indicated that the veteran 
underwent a left maxillectomy with rectus free flap for 
squamous cell carcinoma antigen of the left sinus in December 
1996, and that during post-operative radiation therapy, the 
veteran developed a mass on the left eyelid unresponsive to 
chemotherapy for 3 cycles, and underwent 9 weeks of radiation 
therapy and enucleation.  The examiner entered an assessment 
of 16-months post-operative squamous cell carcinoma antigen 
maxillectomy sinus, clinically stable.  

In an April 1998 VA treatment report, the examiner reported 
that the veteran stated that he had had major extensive 
surgery in November 1996 that removed significant portions of 
his facial bones due to cancer.  The examiner reported that 
the veteran stated that prior to surgery the veteran had 
suffered extensive and extreme pain in his mouth area and 
that when he went to visit an oral surgeon, the surgeon 
removed a tooth and discovered the cancer.  The examiner also 
reported that the veteran stated that he served in the Navy 
from 1964 to 1968, making 3 trips to the Western Pacific and 
was on line 45 days from each one of those trips, and that he 
also served a brief time on a river boat in Vietnam waters, 
where he was a five-inch gun trainer and a boatswain.

In a March 1999 statement, the veteran stated that he was 
assigned to temporary duty on a river boat in 1966 and 1967 
in Vietnam, and that his ship was hit by fire from the shore 
during which people were injured.  He stated that the gun at 
which he was stationed was directly below the quarters that 
were hit.  He also stated that he was stationed in waters off 
Vietnam during a second cruise in 1966 and 1967.

A December 1999 statement from a VA physician indicated that 
the etiology of the veteran's cancer was as likely as not due 
to his exposure to Agent Orange and other toxic chemicals 
while serving in Vietnam.

In an October 2000 statement, the veteran stated that in 
March 1967 he participated in operation Sea Dragon in 
Vietnam.  He stated that during this operation, he was as 
close to the beach as the ship could get, and that just prior 
to landing he could see aircraft dropping the defoliants in 
and around the area of landing.  He stated that he was close 
enough that he could not avoid having some of it reach the 
ship, and that this was not an uncommon occurrence.  He 
stated that there were a number of incidents where he was 
close enough to shore to be able to watch aircraft spraying 
the jungle.

In an October 2000 VA examination report, the examiner, who 
had reviewed the veteran's claims file but did not physically 
exam the veteran, indicated that he was not aware of Agent 
Orange being a causative agent for squamous cell carcinoma, 
"especially in such an odd location as an axillary sinus."  
He stated that this could occur without any known toxic 
chemical exposure.  

In an October 2000, the same VA physician who submitted a 
statement in December 1999 again submitted a statement 
reiterating her assertion that the veteran's cancer was as 
likely as not a result of Agent Orange exposure in Vietnam.  

In a November 2001 statement, the veteran asserted that his 
maxillary cancer should be considered a cancer of the 
respiratory system because it involved the sinuses, and that 
therefore it should be presumed to be service-connected as a 
result of herbicide exposure along with other respiratory 
cancers.


III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990)


IV.  Analysis

The Board has reviewed the evidence of record and finds that 
the evidence supports the grant of service connection for 
left maxillary squamous cell carcinoma.

Initially, the Board notes that the veteran is not entitled 
to service connection on a presumptive basis.  The Board 
acknowledges that the veteran's service records indicate that 
the veteran served in Vietnam during the applicable time 
period under 38 C.F.R. § 3.307(a)(6)(iii).  The applicable 
time period is January 9, 1962 to May 7, 1975.  The veteran's 
Form DD-214 indicates that the veteran served from April 1964 
to April 1968 and that he was awarded the Vietnam Campaign 
Medal/Ribbon and the Vietnam Service Medal/Ribbon.  According 
to his service records, the veteran served on a ship, the 
U.S.S. Canberra, in waters off of Vietnam, which satisfies 
the requirement for service in Vietnam under 38 C.F.R. 
§ 3.313.  However, although the evidence establishes that the 
veteran served in Vietnam during the applicable time, the 
veteran has not been diagnosed with a disease listed under 
38 C.F.R. § 3.309(e).  The veteran can only receive service 
connection on a presumptive basis for the diseases listed in 
38 C.F.R. § 3.309(e).  As noted above, these diseases include 
Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(including cancer of the lung, bronchus, larynx, or trachea 
only), and soft-tissue sarcoma.  The veteran's diagnosis of 
left maxillary squamous cell carcinoma does not appear in 
this list of diseases, and thus the veteran cannot be awarded 
service connection on a presumptive basis.  The Board is 
aware that the veteran indicated that his type of cancer 
should be included in the list of respiratory cancers.  The 
Board notes that if VA adds a new disease to those enumerated 
in 38 C.F.R. § 3.309(e), the veteran may request that his 
claim be readjudicated, but, by law, VA cannot grant 
presumptive service connection at this time for a disease not 
currently listed in 38 C.F.R. § 3.309(e).

However, the Board finds that the evidence supports a grant 
of service connection on a direct basis for left maxillary 
squamous cell carcinoma.  In order to receive service 
connection on a direct basis, there must be evidence of a 
current disability, evidence of a nexus between the current 
disability and service, and proof of inservice incurrence of 
the disease or injury.  The Board notes that the veteran has 
a current disability of left maxillary squamous cell 
carcinoma.  VA treatment records indicate that the veteran 
has post treatment residuals.  

Regarding proof of inservice incurrence of this disease, the 
service medical and personnel records are negative for left 
maxillary squamous cell carcinoma.  However, the veteran 
asserts that he was exposed to an herbicide agent in Vietnam 
and that this caused his left maxillary squamous cell 
carcinoma.  He stated that he participated in operation Sea 
Dragon onboard the USS Canberra in Vietnam, and that during 
this operation, he was close to the beach and could see 
aircraft dropping defoliants in and around the area of 
landing.  He stated that he was close enough so that some of 
it reached the ship, and that this was not an uncommon 
occurrence.  The Board notes that the service records 
indicate that the veteran served in Vietnam and accepts the 
veteran's testimony that he was exposed to an herbicide agent 
while there.

Finally, the evidence establishes a nexus between the 
veteran's left maxillary squamous cell carcinoma and exposure 
to an herbicide agent in service.  A VA physician, in two 
statements dated December 1999 and October 2000, indicated 
that the etiology of the veteran's cancer was as likely as 
not due to his exposure to Agent Orange and other toxic 
chemicals while serving in Vietnam.  There was another 
medical opinion in the veteran's file, in an October 2000 VA 
examination report, from another examiner who indicated that 
he was not aware of Agent Orange being a causative agent for 
squamous cell carcinoma "especially in such an odd location 
as an axillary sinus."  The Board finds that this opinion 
essentially indicates that the examiner did not know whether 
left maxillary squamous cell carcinoma could be caused by 
exposure to herbicides.  The first physician, however, did 
indicate that the veteran's left maxillary squamous cell 
carcinoma was as likely as not due to his exposure to Agent 
Orange and other toxic chemicals while serving in Vietnam, 
and this evidence is sufficient to establish a nexus between 
the veteran's current disability and service.
 
For the reasons stated above, the Board finds that the 
evidence supports the veteran's claim for service connection 
for left maxillary squamous cell carcinoma.  In reaching this 
determination, the Board notes that service connection is 
granted on a direct basis rather than on a presumptive basis.


ORDER

Service connection for left maxillary squamous cell carcinoma 
is granted.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

